NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED

                                           IN THE DISTRICT COURT OF APPEAL

                                           OF FLORIDA

                                           SECOND DISTRICT

DAVID LaPANNE,                     )
                                   )
           Appellant,              )
                                   )
v.                                 )                         Case No. 2D18-1704
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed November 30, 2018.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court
for Polk County; William D. Sites,
Judge.



PER CURIAM.

             Affirmed. See State v. Brooks, 890 So. 2d 503 (Fla. 2d DCA 2005);

Sirmons v. State, 775 So. 2d 389 (Fla. 2d DCA 2000); State v. Gutierrez, 10 So. 3d 158

(Fla. 3d DCA 2009).



KHOUZAM, MORRIS, and LUCAS, JJ., Concur.